Citation Nr: 0526822	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  05-10 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a higher initial evaluation for service-
connected bilateral hearing loss, currently evaluated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1941 to July 
1942.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
bilateral hearing loss, evaluated as 20 percent disabling, 
and tinnitus, evaluated as 10 percent disabling.  A notice of 
disagreement was only submitted for the claim for bilateral 
hearing loss, so that is the only issue currently on appeal.

A review of the claims file shows that the veteran requested 
a BVA hearing at a local VA office before a Member of the 
Board on his VA Form 9 dated in February 2005.  In April 
2005, the veteran elected to withdraw his request for a 
hearing.  Accordingly appellate review may proceed.

In September 2005 the Board received a motion to advance this 
case on the Board's docket.  The motion to advance the appeal 
was granted.  Accordingly, the Board will proceed without 
further delay.


FINDING OF FACT

The veteran has level VI hearing in his right ear, and level 
IV hearing in his left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent 
disabling for service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Higher Initial Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  It is essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2004).  

The veteran asserts that he is entitled to a higher initial 
evaluation for bilateral hearing loss.  The Board observes 
that in evaluating service-connected hearing impairment 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral. That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, 38 C.F.R. § 
4.86(a) is applicable in this appeal as the puretone 
thresholds found on examination of both ears meet the 
criteria for exceptional hearing loss.  38 C.F.R. § 4.86(b), 
however, is inapplicable.

The record contains multiple private audio examination 
reports from Hear Ltd., dated in September 1996; South 
Florida ENT Associates, dated in March 1993, July 1999, July 
1999, and January 2001; and Dr. Siegel dated in April 2002 
and May 2003.  Each of these reports contained a chart 
showing the audiometric findings regarding the veteran's pure 
tone thresholds, in decibels.  

The most recent post-service medical evidence is a report 
from a VA Audio examination dated November 2004.  The report 
noted that the veteran had been wearing self-purchased 
hearing aids for 6 years.  The report also contained 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
85
70
75
 75
 LEFT
N/A
55
60
60
 70

These results show an average decibel loss of 76 in the right 
ear, and 61 in the left ear.  Speech recognition ability 
scores were 88 percent in the right ear and 96 percent in the 
left ear.  The examiner diagnosed the veteran with severe 
mixed hearing loss in the right ear and moderate to severe 
sensori-neural hearing loss in the left ear.  Middle ear 
function appeared to be impaired on the right and normal on 
the left.  

The veteran therefore exhibits an exceptional pattern of 
hearing loss under 38 C.F.R. § 4.86(a) because the puretone 
thresholds at each of the four specified frequencies is more 
than 55 decibels in both ears.  As such, the rating must be 
determined using either Table VI or Table VIa, whichever 
results in the higher numeral.

The results from the November 2004 VA report show that the 
veteran's hearing in the right ear is consistent with level 
III hearing, and his hearing in the left ear is consistent 
with level II hearing under Table VI.  See 38 C.F.R. § 4.85, 
Table VI.  Using Table VIa the veteran's hearing in the right 
ear is consistent with level VI hearing, according to the 
November 2004 VA report, and his hearing in the left ear is 
consistent with level IV hearing.  See 38 C.F.R. § 4.85, 
Table VIa.

Table VIa, showing hearing level VI in the right ear and 
hearing level IV in the left ear, will be used because it is 
more advantageous to the veteran.  See 38 C.F.R. § 4.86.  As 
such, a 20 percent evaluation, and no more, is warranted.  
38 C.F.R. § 4.85, Tables VIa and VII.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and the claim must be denied.  

In reaching this decision, the Board has considered the 
veteran's statements.  The Board notes that, regarding the 
veteran's claim for a higher initial evaluation for bilateral 
hearing loss, the veteran had a VA Audio examination as 
recently as November 2004.  Even given this medical evidence, 
the preponderance of the evidence is against finding that the 
criteria for an increased rating have been met.  The Board 
considered the benefit-of-the-doubt rule; however, as the 
preponderance 


of the evidence is against the appellant's claim, such rule 
is not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
November 2004.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
November 2004 letter contained a specific request that the 
appellant send information describing the evidence or the 
evidence itself to VA.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of a February 
2005 supplemental statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


